Title: From Thomas Jefferson to United States Senate, 1 March 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the US.
                     Mar. 1. 1805.
                  
                  In a message of the 14th. of January I transmitted a letter from the Secretary at war proposing certain military promotions & appointments, & nominating the persons accordinly by reference to the letter: which nominations the Senate afterwards advised & consented to. among these was the nomination of 2d. Lieutt. Henry Hopkins to be promoted to the rank of 1st. Lieutt. in the 2d regiment of infantry, vice Lt. William Wooldridge resigned June 16. 1804. and 2d. Lieutt. William Piatt to be 1st. Lieut. in the 2d. regiment of infantry vice Bowmer promoted Oct. 12. 04. but it since appears that Lt. Hopkins had been previously transferred by the commanding officer from the 2d. into the 1st. regiment & consequently was not entitled to promotion in the 2d. regiment. this fact becoming known before the commissions were delivered I have suppressed them: & now nominate the persons really entitled to promotion, giving to each his corrected date. To wit
                   I nominate William Piatt now a 2d. Lieutt. in the 2d. regiment of infantry to be a 1st. Lieutt. in the same vice Wm. Wooldridge resignd June. 16. 04.
                  
                      William Lawrence now a 2d. Lieutt. in the 2d. regimt. of infantry to be a 1st. Lieutt. in the same vice Joseph Bowman promoted Oct. 12. 1804.
                  In the same message, by a mistake of the Christian name, Joseph Hanham of Maryland was nominated a 2d. Lieutt. in the regiment of artillerists. but the real name of the person contemplated being James, I now correct the error by nominating James Hanham of Maryland to be appointed 2d. Lieutt. in the regiment of Artillerists.
                  I also now nominate Jonathan Eastman, now an Ensign to be a 2d. Lieutt. in the regiment of Artillerists, vice Godfrey Bartles deceased.
                  The inclosed letter from the Secretary at War states the errors of the former nominations.
                  
                     Th: Jefferson 
                     
                     
                  
               